NOTICE OF NON-RESPONSIVE AMENDMENT
This is a notice of non-responsive amendment addressing applicant’s response 31 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 31 July 2021, is not fully responsive to the prior Office action because of the following omission(s) or matter(s):

The claims amended and provided 31 July 2021, do not align with the most recently submitted claim set.  Applicant should respectfully note that no claims were provided in the previous non-responsive amendment dated 31 May 2021.  Amendments made to the claims should be made with respect to the most recent claims that were under consideration.  In the present application the most recent claims considered were those received 08 October 2019.  This set of claims is available on Public PAIR from www.uspto.gov.  For example, see a copy of applicant’s claim 1 dated 08 October 2019 reproduced below.  The differences between the 08 October 2019 and 31 July 2021 are indicated in bold italics.  The indicated language is either different from the previous submission, not in the previous submission or 
Further, Applicant should note that the status of claim 2 is “Withdrawn”.  A withdrawn claim should have the complete text provided but should not be lined through, as this indicates cancelled language.  See 37 CFR 1.121.   


Claim 1 provided 08 October 2019:
Claim 1: A Compact Vehicle Door Protector and Bullet-proof Auto Shield Protector for Vehicle Doors comprising of a single unit or multiple units construction shell members connected, and co-ordinated together firmly by a set of singularity or plurality of hinges. This Compact Vehicle Door Protector and Bullet-proof Auto Shield is configured to overlay and superimpose upon substantially most of the vehicle door exterior; 
a. the interior surface of the singularity or plurality of shell members are layered with and/or coated with a scratch-proof material or substance coating such as but not limited to Teflon; 
b. the edges of the singularity of plurality of shell members are hardened in manufacturing process, for reducing wear and tear, thereby increasing the life of the Compact Vehicle Door Protector and Bullet-proof Auto Shields; 
c. a singularity or plurality of adjustable securing straps configured to releasably fasten the Compact Vehicle Door Protector and Bullet-proof Auto Shield to the exterior of the said vehicle door; 
d. wherein the singularity or plurality of securing straps(s) is/are made of a malleable metal or alloy; 
e. wherein the singularity or plurality of securing strap(s) can loop inside or loop outside of the singularity or plurality of shell members; 
f. wherein

Applicant should ensure that the amendments made are with respect to the most recent submission that has been entered so the record is clear.  Please see MPEP 714 and 37 CFR 1.121.  The examiner is willing to assist applicant as needed in an interview to resolve this issue and further prosecution.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 

Miscellaneous
Upon cursory review, applicant’s drawings appeared to address the issues raised in the Office action dated 06 May 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649